 



Exhibit 10.1
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (the “Agreement”) is made and entered into
effective as of August 1, 2006, by and between Patrick Bennett (the “Employee”)
and Covad Communications Group, Inc. and its subsidiaries (the “Company”).
     Section 1. RECITALS.
     A. It is expected that the Company from time to time will consider the
possibility of acquisition by another entity, or that a change in control may
otherwise occur with or without the approval of the Company’s Board of Directors
(the “Board”). The Company recognizes that such consideration can be a
distraction to the Employee and can cause the Employee to consider alternative
employment opportunities. The Company has determined that it is in the best
interests of the Company to assure that the Company will have the continued
dedication and objectivity of the Employee, notwithstanding the possibility,
threat or occurrence of a Change of Control (as defined below) of the Company.
     B. The Company believes that it is in the best interests of the Company to
provide the Employee with an incentive to continue his or her employment with
the Company and to motivate the Employee to maximize the value of the Company
upon a Change of Control.
     C. The Company believes that it is imperative to provide the Employee with
certain benefits upon a Change of Control and, under certain circumstances, upon
termination of the Employee’s employment in connection with a Change of Control,
which benefits are intended to provide the Employee with financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control.
     Section 2. AGREEMENT. In consideration of the mutual covenants contained in
this Agreement, and in consideration of the continuing employment of Employee by
the Company, the parties agree as follows:
     A. Term of Agreement. This Agreement shall terminate upon the earlier of:
(a) the termination of Employee’s employment for any reason prior to, and not in
connection with, a Change of Control, (b) October 4, 2007; or (b) the date that
all obligations of the parties hereto with respect to this Agreement have been
satisfied.
     B. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason,
including (without limitation) any termination prior to, and not in connection
with, a Change of Control, the Employee shall not be entitled to any payments or
benefits, other than as provided by this Agreement, or as may otherwise be
available in accordance with applicable law and the terms of the Company’s
established employee plans and written policies at the time of termination.
     C. Separation Benefits Upon Certain Events Following Change of Control. If:
(1) the Employee’s employment is terminated (an “Involuntary Termination”) by
the surviving entity

 



--------------------------------------------------------------------------------



 



without Cause (as defined below); or (2) the Employee resigns under
circumstances that constitute a Resignation for Good Reason (as defined below)
within one (1) year following a Change of Control; Employee shall be entitled to
the following separation benefits:
          1. Stock Options and Restricted Stock. The terms of the 1997 Stock
Plan and the terms of any agreement with respect to stock options granted for
the Company’s securities held by the Employee shall govern such stock options
and are incorporated herein by reference.
          2. Severance Pay. Employee shall be entitled to receive an amount
(less any severance pay received under any other applicable severance plan in
effect) equivalent to the total sum of one year current salary and target bonus
subject to all applicable taxes capped at 2.99 times the Employee’s “base
amount” determined for purposes of IRC Section 280G.
          3. COBRA Continuation Coverage. Employee’s existing coverage under the
Company’s group health plan (and, if applicable, the existing group health
coverage for his or her eligible dependents) will end on the last day of the
month in which his or her employment terminates. Employee and his or her
eligible dependents may then be eligible to elect temporary continuation
coverage under the Company’s group health plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
Employee and his or her eligible dependents will be provided with a COBRA
election form and notice which describe his or her rights to continuation
coverage under COBRA. If Employee is eligible for severance benefits under this
Agreement at the time of the termination of employment and Employee timely
elects COBRA continuation coverage, then the Company will pay for COBRA coverage
for him or her and, if applicable, his or her eligible dependents for one
(1) year; provided that such payments shall not include COBRA coverage with
respect to the Company’s Section 125 health care reimbursement plan.
Notwithstanding the foregoing, if at anytime prior to the exhaustion of the one
(1) year, Employee commences employment with an employer that offers health
benefits substantially equal to or better than the health benefit coverage
offered by Company to him or her pursuant to COBRA, as determined by Covad,
whether or not Employee elects to receive such other health benefits, the
payment by the Company of the COBRA coverage cost will terminate as of his or
her commencement of such employment. After such period of Company-paid COBRA
coverage, Employee (and, if applicable, his or her eligible dependents) may
continue COBRA coverage at his or her own expense in accordance with COBRA (or
CalCOBRA). No provision of this Agreement will affect the continuation coverage
rules under COBRA. Therefore, the period during which Employee must elect to
continue the Company’s group health plan coverage under COBRA, the length of
time during which COBRA coverage will be made available to him or her, and all
his or her other rights and obligations under COBRA will be applied in the same
manner that such rules would apply in the absence of this Agreement. Any such
election is Employee’s responsibility, not the Company’s or a Subsidiary’s.
          4. Other Terminations. The Employee shall not be entitled to receive
any benefits under this Agreement in the event the Employee’s employment
terminates: (1) for any reason other than those described in Section 2.C.;
(2) prior to, and not in connection with, the

2



--------------------------------------------------------------------------------



 



occurrence of a Change of Control; (3) for Cause; or (4) after the one (1) year
period following the effective date of a Change of Control.
          5. Execution of Release of Claims. The payment of the benefits listed
herein is conditioned on the Employee executing the General Release of All
Claims, a copy of which is attached as Exhibit A, within five (5) days after the
termination date if the Employee is under age forty (40), or executing the
General Release of All Claims, a copy of which is attached as Exhibit B, within
the period after the termination date that is designated in the release (or any
longer period required under the Older Workers Benefit Protection Act) if the
Employee is age forty (40) or over (and does not revoke the agreement to the
terms of the release within any applicable revocation period).
     Section 3. DEFINITION OF TERMS. The following terms referred to in this
Agreement shall have the following meanings:
     A. “1934 Act”: the Securities Exchange Act of 1934, as amended, and the
regulations thereunder.
     B. “Beneficial Owner”: as defined in Rule 13d-3 of the SEC under the 1934
Act.
     C. “Cause”: defined as any of the following: (i) conviction of any felony
which includes as an element of the crime a premeditated intention to commit the
act, (ii) serious misconduct involving dishonesty in the course of employment,
or (iii) habitual neglect of Employee’s duties (other than on account of
disability) which habitual neglect materially adversely affects performance of
Employee’s duties and continues for 30 days following receipt of notice from the
Company (if Employee is an employee of the Company), or a Subsidiary (if
Employee is an employee of a Subsidiary), which specifically identifies the
nature of the habitual neglect and the duties that are materially adversely
affected and states that, if not cured, such habitual neglect constitutes
grounds for termination; except that Cause shall not mean: (1) bad judgment or
negligence other than habitual neglect of duty; (2) any act or omission believed
by Employee in good faith to have been in or not opposed to the interest of the
Company and its Subsidiaries (without intent to gain, directly or indirectly, a
profit to which Employee was not legally entitled); (3) any act or omission with
respect to which a determination could properly have been made by the Company
that Employee met the applicable standard of conduct for indemnification or
reimbursement under such employer’s by-laws, any applicable indemnification
agreement, or applicable law, in each case in effect at the time of such act or
omission; or (4) any act or omission with respect to which notice of termination
is given more than 12 months after the earliest date on which any officer of the
Company, not a party to the act or omission, knew or should have known of such
act or omission. “Cause” for purposes of this Agreement shall also mean
Employee’s death or “Disability” defined as any medically determinable physical
or mental impairment that has lasted for a continuous period of not less than
six months and can be expected to be permanent or of indefinite duration, and
that renders Employee unable to perform the essential functions of his or her
job even with reasonable accommodation.
     D. “Change of Control”: shall include the occurrence of any of the
following events:

3



--------------------------------------------------------------------------------



 



                1. Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or
               2. A change in the composition of the Board of Directors of the
Company occurring within a two-year period as a result of which fewer than a
majority of the directors are “Incumbent Directors.” “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board of Directors
with the affirmative votes (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
election as a director without objection to such nomination) of at least a
majority of the Incumbent Directors at the time of such election or nomination;
or
               3. The consummation of (A) a merger or consolidation of the
Company with any other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or the entity that
controls the Company or such surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity or the entity that controls the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (B) the
sale or disposition by the Company of all or substantially all the Company’s
assets; or
               4. The shareholders approve a plan of complete liquidation of the
Company.
     E. “Code”: The Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
     F. “Effective Date”: means the first date on which a Change of Control
occurs during the Agreement Term. Despite anything in this Agreement to the
contrary, if the Company terminates the Employee’s employment before the date of
a Change of Control, and if the Employee reasonably demonstrates that such
termination of employment (a) was at the request of a third party who had taken
steps reasonably calculated to effect the Change of Control or (b) otherwise
arose in anticipation of the Change of Control, then “Effective Date” shall mean
the date immediately before the date of such termination of employment.
     G. “Resignation For Good Reason”: shall mean, subject to the right of
either party to arbitrate a dispute with respect thereto in accordance with the
terms of this Agreement, Employee’s resignation as a result of, and within
30 days following:
          1. Employee’s position (including offices, titles, reporting
requirements and responsibilities), authority and duties are not commensurate in
all material respects with the

4



--------------------------------------------------------------------------------



 



principal position, authority and duties held by, exercised by and assigned to
him or her at any time during the 90-day period immediately before the effective
date of the Change of Control;
          2. Employee is requested to principally perform services at a location
more than 40 miles from the location Employee was performing them during the
90-day period immediately before the effective date of the Change of Control;
          3. A reduction of ten percent (10%) or more in the level of Employee’s
base salary, bonus, stock options or employee benefits (in the aggregate), other
than a reduction implemented with his or her consent or a reduction that is
equivalent to a reduction in base salaries, bonus opportunities, stock options
and/or employee benefits (in the aggregate), as applicable, imposed on peer
Employees of the Company (if Employee is an employee of Company) or a Subsidiary
(if Employee is an employee of a Subsidiary); or
          4. There is any material reduction in welfare and benefits available
to Employee compared to the welfare and benefits available to him or her in the
year prior to the effective date of the Change of Control.
     H. “SEC”: the Securities and Exchange Commission.
     I. “Subsidiary” or “Subsidiaries”: any corporation as defined in Section
424(f) of the Code with the Company being treated as the employer corporation
for purposes of this definition, and any partnership or limited liability
company in which Group or any Subsidiary has a direct or indirect interest
(whether in the form of voting power or participation in profits or capital
contribution) of 50% or more. The determination of Subsidiary status shall be
made, in the case of a Change of Control, at the time of the occurrence of the
event constituting a Change of Control; and in the case of an event relating to
employment status or benefits, at the time such event occurs.
     J. “Voting Securities”: means securities of a corporation that are entitled
to vote generally in the election of directors of such corporation.
     Section 4. NOTICE & ARBITRATION
     A. Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. Mailed notices to the Employee shall be
addressed to the Employee at the home address that the Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, 110 Rio Robles, San
Jose, CA 95134, and all notices shall be directed to the attention of Senior
Employee in charge of Human Resources.
     B. Arbitration and Dispute Resolution.
          1. In the event disputes arise between them (other than claims that
Employee may have for workers’ compensation or unemployment insurance benefits,
or claims based on

5



--------------------------------------------------------------------------------



 



any state or federal law that have been determined by the controlling judicial
authority of appropriate jurisdiction not to be arbitrable pursuant to
pre-dispute arbitration agreements such as this arbitration provision), both
Parties will be bound by this arbitration clause which provides for final and
binding arbitration for disputes arising out of or relating to the Employee’s
employment with the Company, the termination of Employee’s employment, and/or
any agreements previously or hereafter entered into between Employee and the
Company. The parties shall arbitrate such disputes under the most recently
issued National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. All disputes shall be resolved by a single arbitrator,
who shall be an attorney duly admitted to practice in California, selected by
the Company and the Employee.
          2. Once the arbitration has commenced, both the Company and the
Employee shall have the right to conduct normal civil discovery, the extent and
quantity of such shall be subject to the discretion of the selected arbitrator.
The arbitrator shall have the exclusive authority to resolve any issues relating
to the arbitrability of the dispute or the validity or interpretation of this
arbitration provision, to rule on motions to dismiss and/or motions for summary
judgment applying the standards governing such motions under the California Code
of Civil Procedure, and shall be empowered to award either Party any remedy at
law or in equity that the prevailing party would otherwise have been entitled to
had the matter been litigated in court. The arbitrator shall issue a decision or
award in writing, stating the essential findings of fact and conclusions of law.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction. Costs shall be allocated such that Employee will not incur
any costs other than that which would be incurred to file a civil action in the
Superior Court for the State of California or other court with proper
jurisdiction over the dispute.
          3. BOTH THE COMPANY AND THE EMPLOYEE EXPRESSLY WAIVE ANY RIGHT THAT
EITHER PARTY HAS OR MAY HAVE TO A CIVIL JURY TRIAL. ONLY AN ARBITRATOR, NOT A
JUDGE OR JURY, WILL DECIDE ANY SUCH DISPUTE. BOTH PARTIES AGREE THAT NO ACTION
MAY BE BROUGHT IN COURT EXCEPT ACTIONS TO COMPEL ARBITRATION, TO OBTAIN THE
DISMISSAL OF ACTIONS FILED IN COURT IN CONTRAVENTION OF THIS ARBITRATION
AGREEMENT, OR TO SEEK PROVISIONAL RELIEF AS MAY BE ALLOWED BY STATE OR FEDERAL
LAW.
          4. Although all claims arising between the parties are subject to
arbitration, unless otherwise prohibited by applicable law, each party retains
the right to file, in a court of competent jurisdiction, an application for
provisional injunctive and/or equitable relief in connection with a claim
relating to this Agreement, including any claims relevant to the application for
provisional relief, and shall not be obligated to post a bond or other security
in seeking such relief unless specifically required by law. Although a court may
grant provisional injunctive and/or equitable relief, the arbitrator shall at
all times retain the power to grant permanent injunctive relief, or any other
final remedy.

6



--------------------------------------------------------------------------------



 



     Section 5. MISCELLANEOUS PROVISIONS.
     A. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of the Employee’s rights
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     B. No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor, except as otherwise provided in this
Agreement, shall any such payment be reduced by any earnings that the Employee
may receive from any other source.
     C. Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by the Chief Executive Officer of the Company. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.
     D. Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes any agreement of
the same title and/or concerning similar subject matter dated prior to the date
of this Agreement, and by execution of this Agreement both parties agree that
any such predecessor agreement shall be deemed null and void.
     E. Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without reference to conflict of laws provisions.
     F. Severability. If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefore to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.
     G. Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement.

7



--------------------------------------------------------------------------------



 



     H. No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.
     I. Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes unless
otherwise expressly noted.
     J. Assignment by the Company. The Company may assign its rights under this
Agreement to an affiliate (including a parent or subsidiary) without Employee’s
consent, and an affiliate may assign its rights under this Agreement to another
affiliate of the Company or to the Company without Employee’s consent; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee.
     K. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              Covad Communications Group, Inc.     Patrick Bennett  
 
           
By:
  /s/ Charles Hoffman
 
Charles Hoffman
President and Chief Executive Officer     /s/ Patrick Bennett

 
 

8



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE OF ALL CLAIMS
     I,                                                                   
               [employee name], hereby make on behalf of myself, my heirs,
executors, administrators, successors, and assigns, the following agreements and
acknowledgements in consideration of the payments and benefits
                                         [amount of benefit] to be received by
me under the Covad Communication Company Severance Plan (the “Plan”):
     I. Release and Waiver of All Claims
     A. I hereby agree that I fully and forever discharge, waive and release any
and all claims and causes of action of any kind that I may have had or now have
against Covad Communications Company, and any of its affiliates, predecessors,
successors, parents, subsidiaries or assigns and any of their respective
officers, directors, agents, employees, and representatives (collectively, the
“Company” or “Covad”) arising out of or relating in any way to my employment
with the Company and the termination thereof, including but not limited to:
(1) claims of wrongful discharge, breach of contract, breach of the covenant of
good faith and fair dealing, violation of public policy, defamation, personal
injury, infliction of emotional distress, negligence, fraud, retaliation and
claims for unpaid wages, salaries, bonuses and commissions; (2) claims under
Title VII of the 1964 Civil Rights Act, as amended, the Equal Pay Act of 1963,
42 U.S.C. § 1981, the Americans with Disabilities Act, the Civil Rights Act of
1866, the Employee Retirement Income Security Act of 1974, as amended, Workers
Adjustment and Retraining Notification Act, Family Medical and Leave Act, and
any other federal laws and regulations relating to employment; (3) any laws and
regulations of California and its local governments relating to employment
including but not limited to the California Fair Employment and Housing Act, the
California Labor Code including Section 1197.5 thereof, and the California
Family Rights Act; and (4) any analogous laws and regulations of any state other
than California and the local governments of each such state; and excluding any
claims I may have for unemployment and workers’ compensation insurance benefits.
     B. I hereby agree that I fully and forever waive any and all rights and
benefits conferred upon me by the provisions of Section 1542 of the Civil Code
of the State of California, which states as follows: “[a] general release does
not extend to claims which the creditor [i.e., employee] does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor [i.e.,
the Company],” and by any analogous law of any state other than California.
     C. I understand that various lawsuits have been brought against the Company
alleging fraud and/or other legal violations relating to transactions in the
Company’s securities, and that some of those cases have been brought as
purported class actions on behalf of various classes of persons who acquired
such securities. I have made my own determination as to whether I wish to
consult with the law firms purporting to represent such classes, and as to
whether I am eligible to and wish to pursue claims against the Company in
connection with such cases. I understand

 



--------------------------------------------------------------------------------



 



that by signing this Agreement I will be precluded from pursuing such claims,
and will be waiving any rights I might otherwise have had as a result of such
lawsuits.
          I agree and understand that if, hereafter, I discover facts different
from or in addition to those which I now know or believe to be true, that the
waivers of this General Release of All Claims (“General Release”) shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery thereof.
     II. Confidential Information & Company Employees
          I hereby agree and understand that:
     A. I am required to return to the Company immediately upon my termination
of employment all Company Information, including but not limited to notebooks,
notes, manuals, memoranda, records, diagrams, blueprints, bulletins, formulas,
reports, computer programs, or other data or memorializations of any kind, as
well as any Company property or equipment, that I have in my possession or under
my control. I further agree and understand that I am not entitled or authorized
to keep any portions, summaries or copies of Company Information, and that I am
under a continuing obligation to keep all Company Information confidential and
not to disclose it to any third party in the future. I understand that the term
“Company Information” includes, but is not limited to, the following:

  •   Trade secret, information, matter or thing of a confidential, private or
secret nature, connected with the actual or anticipated products, research,
development or business of the Company or its customers, including information
received from third parties under confidential conditions; and     •   Other
technical, scientific, marketing, business, product development or financial
information, the use or disclosure of which might reasonably be determined to be
contrary to the interests of the Company.

     B. I am prohibited for a period of one (1) year after the termination of my
employment, from soliciting for employment, whether as an employee, independent
contractor, or agent, any Company employee; and for that same time period I am
prohibited from encouraging or otherwise enticing any Company employee to
terminate his or her employment with the Company.
     C. The promises and agreements of this Section II. are a material
inducement to the Company to provide me with the payments and benefits under the
Plan and that, for the breach thereof, the Company will be entitled to pursue
its legal and equitable remedies against me, including, without limitation, the
right to immediately cease payments made pursuant to the Plan and/or seek
injunctive relief; provided, however, this General Release will remain in full
force and effect.

2



--------------------------------------------------------------------------------



 



      III. Entire Agreement
          I agree and understand that this General Release contains the entire
agreement between the Company and me with respect to any matters referred to in
the General Release, and supersedes any and all previous oral or written
agreements.
      IV. No Admission
          I agree and understand that neither the fact nor any aspect of this
General Release is intended, should be deemed, or should be construed at any
time to be any admission of liability or wrongdoing by either myself or the
Company.
      V. Severability
          I agree and understand that if any provision, or portion of a
provision, of this General Release is, for any reason, held to be unenforceable,
that such unenforceability will not affect any other provision, or portion of a
provision, of this General Release and this General Release shall be construed
as if such unenforceable provision or portion had never been contained herein.
      VI. Dispute Resolution
          I hereby agree and understand that any and all disputes regarding any
alleged breach of this General Release shall be settled by final and binding
arbitration before a single, neutral arbitrator in the County of Santa Clara,
California, or in the County where I reside at the time the dispute arises, at
my option, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, or its successor,
and judgment upon the award rendered may be entered in any court with
jurisdiction. I understand that this arbitration clause applies to all claims,
including claims under federal or state employment or civil rights laws (other
than claims for workers’ compensation or unemployment insurance benefits).
Unless another limitations period is expressly mandated by statute, to be
timely, any dispute must be referred to arbitration within twelve (12) months of
the incident or complaint giving rise to the dispute. Disputes not referred to
arbitration within such twelve (12) month period shall be deemed waived, and the
arbitrator shall deny any untimely claims. I understand that the parties shall
be entitled to discovery sufficient to adequately arbitrate their claims,
including access to essential documents and witnesses, as determined by the
arbitrator. In reaching a decision, the arbitrator shall adhere to relevant law
and applicable precedent, and shall have no power to vary therefrom. The
arbitrator shall issue a written decision making specific findings of fact and
stating conclusions of law. I understand that each party retains the right to
file, in a court of competent jurisdiction, an application for provisional
injunctive and/or equitable relief in connection with a claim relating to this
General Release, and shall not be required to post a bond or other security in
seeking such relief unless specifically required by law. Although a court may
grant provisional remedies, the arbitrator shall at all times retain the power
to grant permanent injunctive relief, or any other final remedy. I understand
that the Company will pay the costs of arbitration in excess of the costs I
would incur to bring such claim in a civil court.

3



--------------------------------------------------------------------------------



 



     VII. Time to Consider and Sign General Release
          I understand that I may have five (5) days after receipt of this
General Release within which I may review and consider, discuss with an attorney
of my own choosing and at my own expense, and decide whether or not to sign this
General Release. I understand that, if I do not sign the General Release within
this five-day period, this General Release will not become effective and no
payments and benefits under the Plan will be provided to me.
     VIII. Effective Date
          I understand that this General Release becomes effective immediately
upon signing it.
      IX. Miscellaneous Acknowledgements
     A. I hereby acknowledge that I understand that, but for my signing of this
General Release, I would not be entitled to nor would I be provided with any of
the payments and benefits under the Plan. I understand that no payments and
benefits will be provided to me until this General Release becomes effective. I
understand further that, even if I did not sign this General Release, I would
still be entitled to:
          1. All wages, including any paid vacation, less applicable deductions,
earned by me through my termination date; and
          2. The opportunity, if I am eligible, to elect, at my sole expense, to
continue to participate in (and, if applicable, my dependents are eligible to
elect to continue their participation in) the group health insurance plans
provided by the Company pursuant to the terms and conditions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
     B. I hereby acknowledge that any agreement that I signed in connection with
my employment with the Company regarding employee inventions, authorship,
proprietary and confidential information shall remain in full force and effect
following the termination of my employment.

4



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF GENERAL RELEASE
BEFORE SIGNING MY NAME TO THIS GENERAL RELEASE, I STATE THAT: I HAVE READ IT; I
UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AM AWARE OF MY
RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY.
Date delivered to employee                                         , 200____
Signed this                      day of                     , 200___

                        Employee’s Signature                          Employee’s
Name (Printed)           

     Copies of the signed release or revocation letter should be mailed or faxed
to:
Lesley Ngai
Covad Communications Company
Human Resources Dept.
110 Rio Robles
San Jose, California 95134
Fax: (408) 952-7404

5



--------------------------------------------------------------------------------



 



Exhibit B
GENERAL RELEASE OF ALL CLAIMS
     I,                                          [employee name], hereby make on
behalf of myself, my heirs, executors, administrators, successors, and assigns,
the following agreements and acknowledgements in consideration of the payments
and benefits                      [amount of benefit] to be received by me under
the Covad Communication Company Severance Plan (the “Plan”):
     I. Release and Waiver of All Claims
     A. I hereby agree that I fully and forever discharge, waive and release any
and all claims and causes of action of any kind that I may have had or now have
against Covad Communications Company, and any of its affiliates, predecessors,
successors, parents, subsidiaries or assigns and any of their respective
officers, directors, agents, employees, and representatives (collectively, the
“Company” or “Covad”) arising out of or relating in any way to my employment
with the Company and the termination thereof, including but not limited to:
(1) claims of wrongful discharge, breach of contract, breach of the covenant of
good faith and fair dealing, violation of public policy, defamation, personal
injury, infliction of emotional distress, negligence, fraud, retaliation and
claims for unpaid wages, salaries, bonuses and commissions; (2) claims under the
Age Discrimination in Employment Act of 1967, as amended, Title VII of the 1964
Civil Rights Act, as amended, the Equal Pay Act of 1963, 42 U.S.C. § 1981, the
Americans with Disabilities Act, the Civil Rights Act of 1866, the Employee
Retirement Income Security Act of 1974, as amended, Workers Adjustment and
Retraining Notification Act, Family Medical and Leave Act, and any other federal
laws and regulations relating to employment; (3) any laws and regulations of
California and its local governments relating to employment including but not
limited to the California Fair Employment and Housing Act, the California Labor
Code including Section 1197.5 thereof, and the California Family Rights Act; and
(4) any analogous laws and regulations of any state other than California and
the local governments of each such state; and excluding any claims I may have
for unemployment and workers’ compensation insurance benefits.
     B. I hereby agree that I fully and forever waive any and all rights and
benefits conferred upon me by the provisions of Section 1542 of the Civil Code
of the State of California, which states as follows: “[a] general release does
not extend to claims which the creditor [i.e., employee] does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor [i.e.,
the Company],” and by any analogous law of any state other than California.
     C. I understand that various lawsuits have been brought against the Company
alleging fraud and/or other legal violations relating to transactions in the
Company’s securities, and that some of those cases have been brought as
purported class actions on behalf of various classes of persons who acquired
such securities. I have made my own determination as to whether I wish to
consult with the law firms purporting to represent such classes, and as to
whether I am eligible to and wish to pursue claims against the Company in
connection with such cases. I understand

6



--------------------------------------------------------------------------------



 



that by signing this Agreement I will be precluded from pursuing such claims,
and will be waiving any rights I might otherwise have had as a result of such
lawsuits.
          I agree and understand that if, hereafter, I discover facts different
from or in addition to those which I now know or believe to be true, that the
waivers of this General Release of All Claims (“General Release”) shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery thereof.
     II. Confidential Information & Company Employees
          I hereby agree and understand that:
     A. I am required to return to the Company immediately upon my termination
of employment all Company Information, including but not limited to notebooks,
notes, manuals, memoranda, records, diagrams, blueprints, bulletins, formulas,
reports, computer programs, or other data or memorializations of any kind, as
well as any Company property or equipment, that I have in my possession or under
my control. I further agree and understand that I am not entitled or authorized
to keep any portions, summaries or copies of Company Information, and that I am
under a continuing obligation to keep all Company Information confidential and
not to disclose it to any third party in the future. I understand that the term
“Company Information” includes, but is not limited to, the following:

  •   Trade secret, information, matter or thing of a confidential, private or
secret nature, connected with the actual or anticipated products, research,
development or business of the Company or its customers, including information
received from third parties under confidential conditions; and     •   Other
technical, scientific, marketing, business, product development or financial
information, the use or disclosure of which might reasonably be determined to be
contrary to the interests of the Company.

     B. I am prohibited for a period of one (1) year after the termination of my
employment, from soliciting for employment, whether as an employee, independent
contractor, or agent, any Company employee; and for that same time period I am
prohibited from encouraging or otherwise enticing any Company employee to
terminate his or her employment with the Company.
     C. The promises and agreements of this Section II. are a material
inducement to the Company to provide me with the payments and benefits under the
Plan and that, for the breach thereof, the Company will be entitled to pursue
its legal and equitable remedies against me, including, without limitation, the
right to immediately cease payments made pursuant to the Plan and/or seek
injunctive relief; provided, however, this General Release will remain in full
force and effect.

7



--------------------------------------------------------------------------------



 



     III. Entire Agreement
          I agree and understand that this General Release contains the entire
agreement between the Company and me with respect to any matters referred to in
the General Release, and supersedes any and all previous oral or written
agreements.
     IV. No Admission
          I agree and understand that neither the fact nor any aspect of this
General Release is intended, should be deemed, or should be construed at any
time to be any admission of liability or wrongdoing by either myself or the
Company.
     V. Severability
          I agree and understand that if any provision, or portion of a
provision, of this General Release is, for any reason, held to be unenforceable,
that such unenforceability will not affect any other provision, or portion of a
provision, of this General Release and this General Release shall be construed
as if such unenforceable provision or portion had never been contained herein.
     VI. Dispute Resolution
          I hereby agree and understand that any and all disputes regarding any
alleged breach of this General Release shall be settled by final and binding
arbitration before a single, neutral arbitrator in the County of Santa Clara,
California, or in the County where I reside at the time the dispute arises, at
my option, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, or its successor,
and judgment upon the award rendered may be entered in any court with
jurisdiction. I understand that this arbitration clause applies to all claims,
including claims under federal or state employment or civil rights laws (other
than claims for workers’ compensation or unemployment insurance benefits).
Unless another limitations period is expressly mandated by statute, to be
timely, any dispute must be referred to arbitration within twelve (12) months of
the incident or complaint giving rise to the dispute. Disputes not referred to
arbitration within such twelve (12) month period shall be deemed waived, and the
arbitrator shall deny any untimely claims. I understand that the parties shall
be entitled to discovery sufficient to adequately arbitrate their claims,
including access to essential documents and witnesses, as determined by the
arbitrator. In reaching a decision, the arbitrator shall adhere to relevant law
and applicable precedent, and shall have no power to vary therefrom. The
arbitrator shall issue a written decision making specific findings of fact and
stating conclusions of law. I understand that each party retains the right to
file, in a court of competent jurisdiction, an application for provisional
injunctive and/or equitable relief in connection with a claim relating to this
General Release, and shall not be required to post a bond or other security in
seeking such relief unless specifically required by law. Although a court may
grant provisional remedies, the arbitrator shall at all times retain the power
to grant permanent injunctive relief, or any other final remedy. I understand
that the Company will pay the costs of arbitration in excess of the costs I
would incur to bring such claim in a civil court.

8



--------------------------------------------------------------------------------



 



     VII. Waiver
          By signing this Agreement, I acknowledge that:

  a.   I have carefully read, and understand, this Agreement;     b.   I have
been given forty-five (45) days to consider my rights and obligations under this
Agreement and to consult with an attorney;     c.   I have been provided a
notice by the Company, as required by the Older Workers Benefit Protection Act
of 1990, that informed me about the decisional units covered by the reduction in
force program, the eligibility factors for the reduction in force program, the
factors used in selecting employees for participation in the program, any time
limits applicable to the program, the job titles and ages of the employees in my
decisional unit selected for participation in the program and the job titles and
ages of the employees in the same decisional unit not selected for participation
in the program.     d.   The Company advised me to consult with an attorney
and/or any other advisors of my choice before signing this Agreement;     e.   I
understand that this Agreement is legally binding and by signing it I give up
certain rights;     f.   I have voluntarily chosen to enter into this Agreement
and have not been forced or pressured in any way to sign it;     g.   I
knowingly and voluntarily release Company, including its affiliates,
predecessors, successors, parents, subsidiaries or assigns and any of their
respective officers, directors, agents, employees, and representatives from any
and all claims I may have, known or unknown, in exchange for the payments I have
obtained by signing this Agreement, and that these payments are in addition to
any payments I would have otherwise received if I did not sign this Agreement;  
  h.   The General Release in this Agreement includes a waiver and release of
all claims I may have under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621 et seq.); and     i.   This Agreement does not waive any rights or
claims that may arise after this Agreement is signed and becomes effective,
which is eight (8) days after I sign it.

     VIII. Opportunity to Revoke and Effective Date

9



--------------------------------------------------------------------------------



 



          I understand that this General Release will not become effective until
expiration of the seventh (7) day after I sign it; provided that I do not revoke
it during those seven (7) days, and that for a period of seven (7) days after I
sign this General Release, I may revoke it. I agree and understand that if I
decide to revoke this General Release after I sign it, I can do so only by
delivering a written notification of my revocation, no later than the seventh
day after I sign this General Release, to:
Lesley Ngai
Covad Communications Company
Human Resources Dept.
110 Rio Robles
San Jose, California 95134
Fax: (408) 952-7404
      IX. Miscellaneous Acknowledgements
     A. I hereby acknowledge that I understand that, but for my signing of this
General Release and failure to revoke it during seven (7) days thereafter, I
would not be entitled to nor would I be provided with any of the payments and
benefits under the Plan. I understand that no payments and benefits will be
provided to me until this General Release becomes effective. I understand
further that, even if I did not sign this General Release or if I sign and then
revoke it within seven (7) days thereafter, I would still be entitled to:
          1. All wages, including any paid vacation, less applicable deductions,
earned by me through my termination date; and
          2. The opportunity, if I am eligible, to elect, at my sole expense, to
continue to participate in (and, if applicable, my dependents are eligible to
elect to continue their participation in) the group health insurance plans
provided by the Company pursuant to the terms and conditions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
     B. I hereby acknowledge that any agreement that I signed in connection with
my employment with the Company regarding employee inventions, authorship,
proprietary and confidential information shall remain in full force and effect
following the termination of my employment.

10



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF GENERAL RELEASE
BEFORE SIGNING MY NAME TO THIS GENERAL RELEASE, I STATE THAT: I HAVE READ IT; I
UNDERSTAND IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS; I AM AWARE OF MY
RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING IT; AND I HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY.
Date delivered to employee                                         , 200___
Signed this                      day of
                                        , 200___

                        Employee’s Signature                          Employee’s
Name (Printed)           

     Copies of the signed release or revocation letter should be mailed or faxed
to:
Lesley Ngai
Covad Communications Company
Human Resources Dept.
110 Rio Robles, San Jose, California 95134
Fax: (408) 952-7404

11